IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JAMES W. VAHEY, INDIVIDUALLY;                         No. 69340
                 AND OTHER HAND, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY,
                                    Appellants,                              FILED
                               vs.
                 MARA ENTERPRISES, A CALIFORNIA
                                                                             JAN 2 6 2016
                 CORPORATION,                                              TRACE K. UNDEMAN
                                                                        CLERK OF SUPREME COURT
                                    Respondent.                         BY
                                                                             DEPUTY


                        ORDER GRANTING MOTION AND DISMISSING APPEAL
                              This is an appeal from a district court's findings of fact,
                 conclusions of law, and judgment in a real property action. Eighth
                 Judicial District Court, Clark County; Kathleen E. Delaney, Judge.
                              Respondent has filed a motion to dismiss this appeal for lack
                 of jurisdiction, asserting that the notice of appeal is premature because
                 claims asserted in a third-party complaint remain pending below.
                 Appellants oppose the motion and respondent has filed a reply. In their
                 opposition, appellants concede that this is an appeal from an interlocutory
                 order, but they contend that the order is appealable pursuant to NRAP
                 3A(b)(3), (5), (9), and (10).
                              NRAP 3A(b)(5) allows for an appeal from an order dissolving
                 or refusing to dissolve an attachment. This rule does not apply to the
                 instant appeal as the order appealed from expunges a lis pendens, not an
                 attachment. Likewise, neither NRAP 3A(b)(9) or (10) apply to this appeal
                 as the order appealed from neither directs an accounting nor directs a
                 partition, sale, or division of property.
                              NRAP 3A(b)(3) allows for an appeal from an order dissolving
                 an injunction. The order appealed from does dissolve a preliminary

SUPREME COURT
     OF
   NEVADA

(01 1)47A   ce
                                                                                      go-0210 344
                   injunction. However, that fact alone does not give this court jurisdiction
                   over all of the other issues addressed in the order appealed from, and
                   addressing this singular issue would conflict with this court's policy to
                   avoid piecemeal appellate review.      See Bally's Grand Hotel & Casino v.
                   Reeves, 112 Nev. 1487, 1488, 929 P.2d 936, 937 (1996).
                               Because claims remain pending below and no NRCP 54(b)
                   certification was obtained, this appeal is premature.      Lee v. GNLV Corp.,
                   116 Nev. 424, 996 P.2d 416 (2000); KDI Sylvan Pools v. Workman,             107
Nev. 340, 810 P.2d 1217 (1991); Rae v. All American Life & Gas.         Co., 95
Nev. 920, 605 P.2d 196 (1979). Accordingly, we conclude that we lack
                   jurisdiction over this appeal, and we grant respondent's motion to dismiss
                   and dismiss this appeal. This dismissal is without prejudice to appellants'
                   right to file an appeal from a district court order properly certified as final
                   under NRCP 54(b), or from a true final judgment.
                               It is so ORDERED




                                            Douglas
                                                         1."7"Xe         J.




                            Chsz(7
                               ,
                   Cherry




                   cc: Hon. Kathleen E. Delaney, District Judge
                        Thomas J. Tanksley, Settlement Judge
                        Black & LoBello
                        Kolesar & Leatham, Chtd.
                        Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA


(0) 1947A    ea,                                          2